6:18-cv-02845-JD    Date Filed 08/02/21   Entry Number 81-3   Page 1 of 3


                    NETWORK DEPOSITION SERVICES
                     Transcript of Michael Michaelson
                                                                            1


 1          IN THE UNITED STATES DISTRICT COURT
                 DISTRICT OF SOUTH CAROLINA
 2                  GREENVILLE DIVISION
 3                              -----
 4    FLAME SPRAY NORTH              ) CA No.
      AMERICA, INC.,                 ) 6:18-CV-02845-DCC
 5                                   )
                     Plaintiff,      )
 6                                   )
                         vs.         )
 7                                   )
      KERR PUMPS INC.,               )
 8                                   )
                     Defendant.      )
 9
                                -----
10
        Videotape Deposition of MICHAEL MICHAELSON
11                 Tuesday, May 4, 2021
12            Filed on behalf of the Defendant
13           Counsel of Record for this Party:
                   William W. Speed, Esq.
14              Braly, Braly, Speed & Morris
                        PO Box 2739
15                     Ada, OK 74821
16                              -----
17
18
19
20
21
22
23
                   NETWORK DEPOSITION SERVICES
24                       707 GRANT STREET
                      PITTSBURGH, PA 15219
25



               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
                                EXHIBIT 3
6:18-cv-02845-JD    Date Filed 08/02/21   Entry Number 81-3   Page 2 of 3


                    NETWORK DEPOSITION SERVICES
                     Transcript of Michael Michaelson
                                                                            68


 1        Q.       Okay.   And do you mean that the
 2    coating, the chrome coating itself, is fragile?
 3        A.       I don't know that the coating is
 4    fragile.      It seemed more prone to damage versus
 5    Colmonoy.
 6        Q.       When you were buying chrome plungers,
 7    do you know who you were buying those from?
 8        A.       It would have been the fluid end OEMs
 9    at that point in time.         And I wasn't
10    responsible for this product line at that
11    point, but we were buying predominantly from
12    the OEM manufacturers.
13        Q.       Okay.   Is Kerr one of those?
14        A.       Not at that time, no.
15        Q.       Okay.   Have you ever had coating
16    delamination on a Colmonoy-coated plunger?
17        A.       Truthfully, I don't know.
18        Q.       Okay.   Has UPP ever done any business
19    with Kerr's sister company Flow Valve?
20        A.       Yes.
21        Q.       And what do you guys purchase from
22    Flow Valve?
23                 MR. SPEED:    Object to the
24        form.      Also, object on the grounds of
25        relevance.




               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
6:18-cv-02845-JD    Date Filed 08/02/21   Entry Number 81-3   Page 3 of 3


                    NETWORK DEPOSITION SERVICES
                     Transcript of Michael Michaelson
                                                                            69


 1        Q.       You can answer.
 2        A.       We purchased a small -- we were
 3    purchasing what's known as a one by two valve
 4    primarily.
 5        Q.       And are those valves coated in any
 6    way?
 7        A.       I do not know.     I'm not involved with
 8    that, with Flow line products.
 9        Q.       Has UPP ever purchased any clappers
10    from Flow Valves?
11        A.       Clappers?    I don't know what you mean.
12        Q.       They are also called flappers.
13        A.       I don't know what you are asking with
14    that.
15        Q.       And you may not even be familiar with
16    this product, but they have a product, they're
17    either called clappers or flappers.
18        A.       Check valves.     We purchased check
19    valves from them.
20        Q.       Okay.    Have you guys had any kind of
21    issues, performance or otherwise, with any
22    products purchased from Flow Valve?
23        A.       Again.   I don't know.       I'm not
24    involved with that product line at all.
25        Q.       Okay.    For the 2017/2018 time period,




               Johnstown - Erie - Pittsburgh - Greensburg
                             866-565-1929
